UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6897



JESSIE BENJAMIN KINDLEY, SR.,

                                            Plaintiff - Appellant,

          versus


MR. MOORE, Counselor; J.V. BEALE, Warden;
WAYNE BROWN, Assistant Warden of Operations;
MRS. JOYNER, Business Manager; MR. WRIGHT,
Assistant at Warden of Programs; MR. ROSE,
Assistant at Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-02-366-2)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jessie Benjamin Kindley, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Benjamin Kindley, Sr., a Virginia inmate, appeals the

district court’s order denying relief on his 42 U.S.C. § 1983

(2000) complaint under 28 U.S.C. § 1915A (2000).          We have reviewed

the record and the district court’s opinion and find that this

appeal is frivolous.     Accordingly, we deny Kindley’s motion to

present    interrogatories,   deny   his   motion   for    production   of

documents, and dismiss the appeal on the reasoning of the district

court.    See Kindley v. Moore, No. CA-02-366-2 (E.D. Va. May 30,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                     2